Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 1, 1974, convicting him of attempted robbery in the second degree (two counts), attempted grand larceny in the *937third degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of attempted grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed (cf. People v Grier, 37 NY2d 847, 848). Martuscello, J. P., Latham, .Shapiro and O’Connor, JJ., concur.